
	
		II
		111th CONGRESS
		1st Session
		S. 368
		IN THE SENATE OF THE UNITED STATES
		
			February 3, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alemseghed Mussie
		  Tesfamical.
	
	
		1.Permanent resident status for
			 Alemseghed Mussie Tesfamical
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151) and section 240 of such Act (8 U.S.C. 1229a), Alemseghed Mussie
			 Tesfamical shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 statusIf Alemseghed Mussie Tesfamical enters the United States
			 before the filing deadline specified in subsection (c), Alemseghed Mussie
			 Tesfamical shall be considered to have entered and remained lawfully and, if
			 otherwise eligible, shall be eligible for adjustment of status under section
			 245 of the Immigration and Nationality
			 Act (8 U.S.C. 1255) as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon the granting of an immigrant visa or
			 permanent residence to Alemseghed Mussie Tesfamical, the Secretary of State
			 shall instruct the proper officer to reduce by 1, during the current or next
			 following fiscal year, the total number of immigrant visas that are made
			 available to natives of the country of Alemseghed Mussie Tesfamical’s birth
			 under section 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 Alemseghed Mussie Tesfamical’s birth under section 202(e) of such Act (8 U.S.C.
			 1152(e)).
			
